Exhibit 10.1
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.

             
 
    )      
In the Matter of
    )     CONSENT ORDER
 
    )      
 
    )      
THE DELAWARE COUNTY BANK
    )      
AND TRUST COMPANY
    )      
LEWIS CENTER, OHIO
    )     FDIC-10-559b
 
    )      
 
    )      
(STATE CHARTERED
    )      
INSURED NONMEMBER BANK)
    )      
 
    )      

The Delaware County Bank and Trust Company, Lewis Center, Ohio (“Bank”), having
been advised of its right to a NOTICE OF CHARGES AND OF HEARING detailing the
unsafe or unsound banking practices alleged to have been committed by the Bank,
and of its right to a hearing on the charges under section 8(b) of the Federal
Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b), and having waived those
rights, by and through its duly elected and acting Board of Directors (“Board”),
entered into a STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT ORDER
(“STIPULATION”) with representatives of the Federal Deposit Insurance
Corporation (“FDIC”) dated October 22, 2010. Pursuant to the STIPULATION, the
Bank has consented, without admitting or denying the charges of unsafe or
unsound banking practices, and without admitting or denying any violations of
law, rule, or regulation, to the issuance of a CONSENT ORDER (“ORDER”) by the
FDIC.
The FDIC has considered this matter and determined to accept the Stipulation.
Therefore, the FDIC HEREBY ORDERS that the Bank, its institution-affiliated
parties, as that term is defined in section 3(u) of the Act, 12 U.S.C. §
1813(u), and its successors and assigns take the following affirmative action as
follows:

 

 



--------------------------------------------------------------------------------



 



MANAGEMENT
1. (a) Within 60 days from the effective date of this ORDER, the Bank shall have
and retain qualified management. Management shall be provided the necessary
written authority to implement the provisions of this ORDER. The qualifications
of management shall be assessed on its ability to:

  (i)   comply with the requirements of this ORDER;     (ii)   operate the Bank
in a safe and sound manner;     (iii)   comply with applicable laws, rules, and
regulations; and     (iv)   restore all aspects of the Bank to a safe and sound
condition, including capital adequacy, asset quality, management effectiveness,
earnings, liquidity, and sensitivity to interest rate risk.

(b) During the life of this ORDER, prior to the addition of any individual to
the board of directors or the employment of any individual as a senior executive
officer, the Bank shall request and obtain the written approval of the Regional
Director of the FDIC, Chicago Region (“Regional Director”). For purposes of this
ORDER, “senior executive officer” is defined as in section 32 of the Act
(“section 32”), 12 U.S.C. § 1831(i), and section 303.101(b) of the FDIC Rules
and Regulations, 12 C.F.R. § 303.101(b).
CAPITAL
2. (a) Within 90 days from the effective date of this ORDER, the Bank shall have
and maintain its level of Tier 1 capital as a percentage of its total assets
(“capital ratio”) at a minimum of 9 percent and its level of qualifying total
capital as a percentage of risk- weighted assets (“total risk based capital
ratio”) at a minimum of 13 percent. For purposes of this ORDER, Tier 1 capital,
qualifying total capital, total assets, and risk-weighted assets shall be
calculated in accordance with Part 325 of the FDIC Rules and Regulations
(“Part 325”), 12 C.F.R. Part 325.

 

2



--------------------------------------------------------------------------------



 



(b) If, while this ORDER is in effect, the Bank increases capital by the sale of
new securities, the board of directors of the Bank shall adopt and implement a
plan for the sale of such additional securities, including the voting of any
shares owned or proxies held by or controlled by them in favor of said plan.
Should the implementation of the plan involve public distribution of Bank
securities, including a distribution limited only to the Bank’s existing
shareholders, the Bank shall prepare detailed offering materials fully
describing the securities being offered, including an accurate description of
the financial condition of the Bank and the circumstances giving rise to the
offering, and other material disclosures necessary to comply with Federal
securities laws. Prior to the implementation of the plan and, in any event, not
less than 20 days prior to the dissemination of such materials, the materials
used in the sale of the securities shall be submitted to the FDIC Registration
and Disclosure Section, 550 17th Street, N.W., Washington, D.C. 20429 for
review. Any changes requested to be made in the materials by the FDIC shall be
made prior to their dissemination.
(c) In complying with the provisions of this paragraph, the Bank shall provide
to any subscriber and/or purchaser of Bank securities written notice of any
planned or existing development or other changes which are materially different
from the information reflected in any offering materials used in connection with
the sale of Bank securities. The written notice required by this paragraph shall
be furnished within 10 calendar days of the date any material development or
change was planned or occurred, whichever is earlier, and shall be furnished to
every purchaser and/or subscriber of the Bank’s original offering materials.

 

3



--------------------------------------------------------------------------------



 



LOSS CHARGE-OFF
3. As of the effective date of this Order the Bank shall charge off from its
books and records any asset classified “Loss” in the FDIC’s Report of
Examination dated March 29, 2010 (“ROE”).
PROHIBITION OF ADDITIONAL LOANS TO CLASSIFIED BORROWERS
4. (a) As of the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who is already obligated in any manner to the Bank on any extensions of
credit (including any portion thereof) that has been charged off the books of
the Bank or classified “Loss” in the ROE, so long as such credit remains
uncollected.
(b) As of the effective date of this ORDER, the Bank shall not extend, directly
or indirectly, any additional credit to, or for the benefit of, any borrower
whose loan or other credit has been classified “Substandard”, “Doubtful”, or is
listed for Special Mention in the ROE, and is uncollected unless the Bank’s
board of directors has adopted, prior to such extension of credit, a detailed
written statement giving the reasons why such extension of credit is in the best
interest of the Bank. A copy of the statement shall be signed by each director,
and incorporated in the minutes of the applicable board of directors’ meeting. A
copy of the statement shall be placed in the appropriate loan file.

 

4



--------------------------------------------------------------------------------



 



REDUCTION OF DELINQUENCIES AND CLASSIFIED ASSETS
5. (a) Within 60 days from the effective date of this ORDER, the Bank shall
adopt, implement, and adhere to, a written plan to reduce the Bank’s risk
position in each asset in excess of $250,000 which is more than 30 days
delinquent or classified “Substandard” or “Doubtful” in the ROE. The plan shall
include, but not be limited to, provisions which:

  (i)   Prohibit an extension of credit for the payment of interest, unless the
Board provides, in writing, a detailed explanation of why the extension is in
the best interest of the Bank;     (ii)   Provide for review of the current
financial condition of each delinquent or classified borrower, including a
review of borrower cash flow and collateral value;     (iii)   Delineate areas
of responsibility for loan officers;     (iv)   Establish dollar levels to which
the Bank shall reduce delinquencies and classified assets within 6 and 12 months
from the effective date of this ORDER; and     (v)   Provide for the submission
of monthly written progress reports to the Bank’s board of directors for review
and notation in minutes of the meetings of the board of directors.

(b) As used in this paragraph, “reduce” means to: (1) collect; (2) charge off;
(3) sell; or (4) improve the quality of such assets so as to warrant removal of
any adverse classification by the FDIC.
(c) A copy of the plan required by this paragraph shall be submitted to the
Regional Director.

 

5



--------------------------------------------------------------------------------



 



(d) While this ORDER remains in effect, the plan shall be revised to include
assets which become more than 30 days delinquent after the effective date of
this ORDER or are adversely classified at any subsequent examinations.
LIQUIDITY PLAN
6. (a) Within 60 days from the date of this Order, the Bank shall formulate and
adopt a plan for improving liquidity and reducing the dependency upon volatile
liabilities to fund loans and long-term assets (“Liquidity Plan”). The Liquidity
Plan shall be forwarded to the Regional Director for review and comment. The
Liquidity Plan shall include, but not be limited to, the following:

  (i)   Target percentage levels to which the Bank will reduce the volume of
loans and other long-term assets which are funded by potentially volatile
liabilities within 6 and 12 months from the date of this Order; and     (ii)   A
contingency funding strategy that conforms to guidance in the FDIC’s Financial
Institution Letter (“FIL”) 84-2008, Liquidity Risk Management, and FIL 13-2010,
Funding and Liquidity Risk Management.

(b) The contingency funding strategy identified in the Liquidity Plan should, at
minimum:

  (i)   Define responsibilities and decision-making authority;     (ii)  
Include an assessment of possible liquidity events;     (iii)   Detail how
management will monitor for liquidity events, typically through stress testing
of various scenarios;

 

6



--------------------------------------------------------------------------------



 



  (iv)   Assess the potential for triggering restrictions on access to brokered
and high cost deposits;     (v)   Identify back-up facilities, conditions and
limitations to their use, and circumstances where the Bank might use such
facilities; and     (vi)   Ensure access is readily available to back-up
facilities.

DIVIDEND RESTRICTION
7. As of the effective date of this ORDER, the Bank shall not declare or pay any
dividend without the prior written consent of the Regional Director.
ALLOWANCE FOR LOANS AND LEASE LOSSES
8. (a) After the effective date of this ORDER, and prior to the submission of
all Reports of Condition and Income required by the FDIC, the board of directors
of the Bank shall review the adequacy of the Bank’s Allowance for Loan and Lease
Losses (“ALLL”), provide for an adequate ALLL, and accurately report the same.
The minutes of the board meeting at which such review is undertaken shall
indicate the findings of the review, the amount of increase in the ALLL
recommended, if any, and the basis for determination of the amount of ALLL
provided. In making these determinations, the board of directors shall consider
the FFIEC Instructions for the Reports of Condition and Income and any analysis
of the Bank’s ALLL provided by the FDIC.
(b) ALLL entries required by this paragraph shall be made prior to any capital
determinations required by this ORDER.

 

7



--------------------------------------------------------------------------------



 



AFFILIATE TRANSACTIONS
9. (a) As of the effective date of this ORDER, the Bank shall not, directly or
indirectly enter into, participate in, or otherwise engage in or allow any
extension of credit to any “affiliate” of the Bank or directly or indirectly
enter into, participate in, or otherwise engage in or allow any “covered
transaction” or “transaction covered” with any “affiliate” of the Bank
regardless of whether such “extension of credit”, “covered transaction” or
“transaction covered” would be prohibited, limited or otherwise regulated by
Sections 23A or 23B of the Federal Reserve Act, 12 U.S.C. §§ 371c and 371c-l
(“Sections 23A and 23B”).
(b) This section shall not apply to transactions with affiliates in the ordinary
course of business in the areas of data processing; tax allocation; clerical
services; or financial advisory and accounting services. These transactions
remain subject to the provisions of Sections 23A and 23B.
(c) For purposes of this ORDER, “extension or credit” shall be defined as set
forth at 12 C.F.R. § 215.3 and “affiliate,” “covered transaction” and
“transaction covered” shall have the meanings set forth in Sections 23A and 23B.
PROFIT PLAN AND BUDGET
10. (a) Within 60 days from the effective date of this ORDER, the Bank shall
adopt, implement, and adhere to a written profit plan and a realistic,
comprehensive budget for all categories of income and expense for calendar years
2011 and 2012. The plans required by this paragraph shall contain formal goals
and strategies, consistent with sound banking practices, to reduce discretionary
expenses and to improve the Bank’s overall earnings, and shall contain a
description of the operating assumptions that form the basis for major projected
income and expense components.

 

8



--------------------------------------------------------------------------------



 



(b) The written profit plan shall address, at a minimum:

  (i)   Realistic and comprehensive budgets;     (ii)   A budget review process
to monitor the income and expenses of the Bank to compare actual figures with
budgetary projections;     (iii)   Identification of major areas in, and means
by which, earnings will be improved; and     (iv)   A description of the
operating assumptions that form the basis for and adequately support major
projected income and expense components.

(c) Within 30 days from the end of each calendar quarter following completion of
the profit plans and budgets required by this paragraph, the Bank’s board of
directors shall evaluate the Bank’s actual performance in relation to the plan
and budget, record the results of the evaluation, and note any actions taken by
the Bank in the minutes of the board of directors’ meeting at which such
evaluation is undertaken.
(d) A written profit plan and budget shall be prepared for each calendar year
for which this ORDER is in effect.
(e) Copies of the plans and budgets required by this paragraph shall be
submitted to the Regional Director.
STRATEGIC PLAN
11. (a) Within 60 days from the effective date of this ORDER, the Bank shall
formulate, adopt, and implement a realistic, comprehensive strategic plan. The
plan required by this paragraph shall contain an assessment of the Bank’s
current financial condition and market area, and a description of the operating
assumptions that form the basis for major projected income and expense
components. The written strategic plan shall address, at a minimum:

  (i)   Strategies for pricing policies and asset/liability management; and    
(ii)   Financial goals, including pro forma statements for asset growth, capital
adequacy, and earnings.

 

9



--------------------------------------------------------------------------------



 



(b) Within 30 days from the end of each calendar quarter following the effective
date of this ORDER, the Bank’s board of directors shall evaluate the Bank’s
actual performance in relation to the strategic plan required by this paragraph
and record the results of the evaluation, and any actions taken by the Bank, in
the minutes of the board of directors’ meeting at which such evaluation is
undertaken.
(c) The strategic plan required by this ORDER shall be revised 30 days prior to
the end of each calendar year during which this ORDER is in effect. Thereafter
the Bank shall approve the revised plan, which approval shall be recorded in the
minutes of a board of directors’ meeting, and the Bank shall implement and
adhere to the revised plan.
(d) Copies of the plan and revisions thereto required by this paragraph shall be
submitted to the Regional Director.
CONCENTRATIONS OF CREDIT
12. Within 60 days from the effective date of this ORDER, the Bank shall
formulate adopt and implement a written plan to manage each of the
concentrations of credit identified on page 53 of the ROE in a safe and sound
manner. At a minimum the plan must provide for written procedures for the
ongoing measurement and monitoring of the concentrations of credit, and a limit
on concentrations commensurate with the Bank’s capital position, safe and sound
banking practices, and the overall risk profile of the Bank.

 

10



--------------------------------------------------------------------------------



 



CORRECTION OF VIOLATIONS
13. (a) Within 30 days from the effective date of this ORDER, the Bank shall
eliminate and/or correct all violations of law, rule, and regulations listed on
pages 22-25 of the ROE.
(b) Within 60 days from the effective date of this ORDER, the board shall
receive training regarding laws and regulations governing transactions with
affiliates, and within 30 days of completion of such training, the Board shall
submit written certification evidencing the training to the Regional Director.
AUDIT
14. Within 60 days from the effective date of this ORDER, the Board shall
execute an engagement letter to hire an accounting firm to complete an audit of
the intercompany accounts between and among the Bank, DCB Financial, DataTasx
and DCB Title Services, LLC (the “Intercompany Audit”). Within sixty (60) days
from the date of the execution of the engagement letter with the accounting
firm, the Bank shall have the Intercompany Audit completed. At a minimum, the
Intercompany Audit should include a thorough review of the appropriateness of
accounting methods and procedures used to allocate revenue and expenses among
the Bank’s affiliated organizations a reconcilement of intercompany accounts for
2009 and 2010. The Bank’s practices and procedures reviewed in the Intercompany
Audit should be in accordance with GAAP and regulatory guidance. The results of
the Intercompany Audit shall be sent to the Regional Director within five
(5) days of receipt by the Bank.

 

11



--------------------------------------------------------------------------------



 



(b) Within thirty (30) days of the date the Bank receives the Intercompany
Audit, the Bank shall make the appropriate adjustments to the Bank’s balance
sheet or income statement to reflect the appropriate accounting treatment
according to the findings in the Intercompany Audit.
NOTIFICATION TO SHAREHOLDER
15. Following the effective date of this ORDER, the Bank shall send to its
shareholder a copy of this ORDER: (1) in conjunction with the Bank’s next
shareholder communication; or (2) in conjunction with its notice or proxy
statement preceding the Bank’s next shareholder meeting.
MONITORING
16. Within 30 days from the effective date of this ORDER, the Bank’s board of
directors shall have in place a program that will provide for monitoring of the
Bank’s compliance with this ORDER.
PROGRESS REPORTS
17. Within 30 days from the end of each calendar quarter following the effective
date of this ORDER, the Bank shall furnish to the Regional Director written
progress reports signed by each member of the Bank’s board of directors,
detailing the actions taken to secure compliance with the ORDER and the results
thereof.
This ORDER shall be effective upon its issuance by the FDIC.
The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.

 

12



--------------------------------------------------------------------------------



 



The provisions of this ORDER shall remain effective and enforceable except to
the extent that, and until such time as, any provision has been modified,
terminated, suspended, or set aside by the FDIC.
Pursuant to delegated authority.
Dated: October 27th, 2010.

     
FEDERAL DEPOSIT INSURANCE CORPORATION
   
 
   
/s/ M. Anthony Lowe
 
M. Anthony Lowe
   
Regional Director
   
Chicago Regional Office
   

 

13